DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-7 and 17-27 in the reply filed on 03/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 17 is objected to because of the following informalities: 
In claim 17, line 6, “cover portions disposed” should read “cover portions respectively disposed”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 17-21 and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno et al (US 20170278635 and hereinafter Mizuno ‘635).
In regards to claim 1, Mizuno '635 discloses a multilayer ceramic capacitor comprising: a ceramic body (110 - FIG. 4; [0026]) including a dielectric layer (described in [0028]), the ceramic body having first and second surfaces opposing each other (f3 & f4 as seen in FIG. 3), third and fourth surfaces opposing each other and connecting the first and second surfaces (f1 & f2 as seen in FIGs. 3 & 4), and fifth and sixth surfaces (f5 & f6 as seen in FIGs. 3 & 4) opposing each other and connected to the first to fourth surfaces (seen in FIGs. 3 & 4);
a plurality of internal electrodes (111a & 111b - FIG. 4; [0028]) disposed inside the ceramic body to overlap each other with the dielectric layer interposed therebetween (seen in FIG. 4), and each exposed to the first and second surfaces and to one of the third and fourth surfaces (seen in FIGs. 3 & 4); and
a first side margin portion and a second side margin portion (112 & 113 - FIG. 3; [0030] & [0031]) disposed on sides of the plurality of internal electrodes exposed to the first and second surfaces (seen in FIGs. 3 & 7B; see also [0048], noting that layers DL1 & DL2 as seen in FIG. 7B will become layers 112 & 113),
wherein the ceramic body includes an active portion (111 - FIG. 3; [0028]) including the plurality of internal electrodes disposed to overlap each other with the dielectric layer interposed therebetween to form capacitance (seen in FIG. 4 and described in [0028]), an upper cover portion disposed above the active portion (CEa as seen in FIGs. 7A & 7B and described in [0046] & [0047] as the other height-direction margin), and a lower cover portion (portion of CE below lowest internal electrode layer IEL2 as seen in FIG. 7A) disposed below the active portion, and
the first and second side margin portions have a dielectric composition different from a dielectric composition of one of the upper cover portion and the lower cover portion (see FIGs. 7A & 7B and [0044]-[0048], noting that MgO may be added as an oxidation accelerator and margins CEa, DL1 & DL2 contain the oxidation accelerator).

In regards to claim 2, Mizuno '635 further discloses wherein the upper cover portion and the lower cover portion have different dielectric compositions (see FIGs. 7A & 7B and [0044]-[0048], noting that a first ceramic slurry is used to produce first sheets which are then used to form one height-direction margin of the capacitive element and further noting that a second slurry, constituted by the first ceramic slurry and MgO or other oxidation accelerator, is used to produce fourth sheets which are then used to form the other height-direction margin of the capacitive element).

In regards to claim 3, Mizuno '635 further discloses wherein the dielectric layer of the active portion and one of the upper cover portion and the lower cover portion have different dielectric compositions (see FIGs. 7A & 7B and [0044]-[0048], noting that a first ceramic slurry is used to produce second sheets which are then used to form the capacitive element and further noting that a second slurry, constituted by the first ceramic slurry and MgO or other oxidation accelerator, is used to produce fourth sheets which are then used to form the other height-direction margin of the capacitive element).

In regards to claim 4, Mizuno '635 further discloses wherein in a side surface of the multilayer ceramic capacitor (surface parallel to lower right surface of CE as seen extending in the H & L directions in FIG. 7A and including margin CEa) parallel to the first surface, a first part of the side surface (part of side surface that includes CEa) adjacent to one of the fifth and sixth surfaces of the ceramic body has a dielectric composition different from a second part of the side surface (part of side surface that includes internal electrodes IEL1 & IEL2) formed by the first or second side margin portion (described in [0044]-[0048], noting that cover portion CEa and the portions having IEL1 & IEL2 are formed from different slurries having different dielectric composition).

In regards to claim 5, Mizuno '635 further discloses wherein a content of magnesium (Mg) included in the first and second side margin portions is greater than a content of magnesium (Mg) included in one of the upper cover portion and the lower cover portion (see FIGs. 7A & 7B and [0044]-[0048], noting that a first ceramic slurry is used to produce first sheets which are then used to form one height-direction margin of the capacitive element and further noting that a second slurry, constituted by the first ceramic slurry and MgO, is used to produce fourth sheets which are then used to form layers DL1 & DL2).

In regards to claim 6, Mizuno '635 further discloses wherein a content of magnesium (Mg) included in the upper cover portion is greater than a content of magnesium (Mg) included in the lower cover portion (see FIGs. 7A & 7B and [0044]-[0048], noting that a first ceramic slurry is used to produce first sheets which are then used to form one height-direction margin of the capacitive element, i.e. lower cover portion, and further noting that a second slurry, constituted by the first ceramic slurry and MgO, is used to produce fourth sheets which are then used to form layer CEa).

In regards to claim 7, Mizuno '635 further discloses wherein a content of magnesium (Mg) included in one of the upper cover portion and the lower cover portion is greater than a content of magnesium (Mg) included in the dielectric layer of the active portion (see FIGs. 7A & 7B and [0044]-[0048], noting that a first ceramic slurry is used to produce second sheets which are then used to form the capacitive element and further noting that a second slurry, constituted by the first ceramic slurry and MgO, is used to produce fourth sheets which are then used to form layer CEa).

In regards to claim 17, Mizuno '635 discloses a multilayer ceramic capacitor comprising: a ceramic body (110 - FIG. 4; [0026]) having first and second internal electrodes (111a & 111b - FIG. 4; [0028]) that are alternately stacked with dielectric layers therebetween (described in [0028]), wherein the first and second internal electrodes are both exposed to opposing first and second surfaces (f3 & f4 as seen in FIG. 3) of the ceramic body (seen in FIG. 3); upper and lower cover portions (CEa as seen in FIGs. 7A & 7B and described in [0046] & [0047] as the other height-direction margin, and portion of CE below lowest internal electrode layer IEL2 as seen in FIG. 7A, respectively) respectively disposed above and below the ceramic body in a stacking direction of the first and second internal electrodes (seen in FIG. 7A); and first and second side margin portions (112 & 113 - FIG. 3; [0030] & [0031]) respectively disposed on the opposing first and second surfaces of the ceramic body (seen in FIGs. 3 & 7B; see also [0048], noting that layers DL1 & DL2 as seen in FIG. 7B will become layers 112 & 113), wherein the upper cover portion has a different dielectric composition than the lower cover portion (see FIGs. 7A & 7B and [0044]-[0048], noting that a first ceramic slurry is used to produce first sheets which are then used to form one height-direction margin of the capacitive element and further noting that a second slurry, constituted by the first ceramic slurry and MgO or other oxidation accelerator, is used to produce fourth sheets which are then used to form the other height-direction margin of the capacitive element).

In regards to claim 18, Mizuno '635 further discloses wherein one of the upper and lower cover portions has a same dielectric composition as the dielectric layers of the ceramic body (see FIGs. 7A & 7B and [0044]-[0048], noting that a first ceramic slurry is used to produce first sheets which are then used to form one height-direction margin and further noting that the first slurry is also used to form second sheets which are then used to form the capacitive element).

In regards to claim 19, Mizuno '635 further discloses wherein the upper cover portion has a different content of Magnesium (Mg) than the lower cover portion (see FIGs. 7A & 7B and [0044]-[0048], noting that a first ceramic slurry is used to produce first sheets which are then used to form one height-direction margin of the capacitive element, i.e. the lower cover portion, and further noting that a second slurry, constituted by the first ceramic slurry and MgO, is used to produce fourth sheets which are then used to form the other height-direction margin of the capacitive element, i.e. the upper cover portion).

In regards to claim 20, Mizuno '635 further discloses wherein one of the upper and lower cover portions has a same dielectric composition as the first and second side margin portions, and the one of the upper and lower cover portions has a higher content of Magnesium (Mg) than another of the upper and lower cover portions (see FIGs. 7A & 7B and [0044]-[0048], noting that a second slurry, constituted by the first ceramic slurry and MgO, is used to produce fourth sheets which are then used to form layers CEa, i.e. the upper cover portion, as well as side margin portions DL1 & DL2, and further noting that a first ceramic slurry is used to produce first sheets which are then used to form one height-direction margin of the capacitive element, i.e. the lower cover portion).

In regards to claim 21, Mizuno '635 further discloses wherein the first and second side margin portions and the one of the upper and lower cover portions have a content of Magnesium (Mg) of 10 mols or more and 30 mols or less with respect to 100 mols of titanium (Ti) included therein (described in [0044], noting that atomic percent of MgO appears to be referring to molar percent of MgO; see also [0030] & [0031], noting that barium titanate, i.e. BaTiO3, may be a primary component).

In regards to claim 23, Mizuno '635 discloses a multilayer ceramic capacitor comprising: a ceramic body (110 - FIG. 4; [0026]) having first and second internal electrodes (111a & 111b - FIG. 4; [0028]) that are alternately stacked with dielectric layers therebetween (described in [0028]), wherein the first and second internal electrodes are both exposed to opposing first and second surfaces (f3 & f4 as seen in FIG. 3) of the ceramic body (seen in FIG. 3); upper and lower cover portions (CEa as seen in FIGs. 7A & 7B and described in [0046] & [0047] as the other height-direction margin, and portion of CE below lowest internal electrode layer IEL2 as seen in FIG. 7A, respectively) disposed above and below the ceramic body in a stacking direction of the first and second internal electrodes (seen in FIG. 7A); and first and second side margin portions (112 & 113 - FIG. 3; [0030] & [0031]) respectively disposed on the opposing first and second surfaces of the ceramic body (seen in FIGs. 3 & 7B; see also [0048], noting that layers DL1 & DL2 as seen in FIG. 7B will become layers 112 & 113), wherein the first and second side margin portions have a different magnesium (Mg) content than one of the upper and lower cover portions (see FIGs. 7A & 7B and [0044]-[0048], noting that a second slurry, constituted by the first ceramic slurry and MgO or other oxidation accelerator, is used to produce fourth sheets which are then used to form side margins DL1 & DL2 and further noting that a first ceramic slurry is used to produce first sheets which are then used to form one height-direction margin of the capacitive element, i.e. the lower cover portion).

In regards to claim 24, Mizuno '635 further discloses wherein the first and second side margin portions have a higher magnesium (Mg) content than the one of the upper and lower cover portions (described in [0044]-[0048], noting that MgO is included in the side margins DL1 & DL2 and not in the lower cover portion).

In regards to claim 25, Mizuno '635 further discloses wherein the first and second side margin portions have a same dielectric composition and Mg content than another of the upper and lower cover portions (described in [0044]-[0048], noting that the second slurry, constituted by the first ceramic slurry and MgO, is used to form side margins DL1 & DL2 as well as upper cover portion CEa).

In regards to claim 26, Mizuno '635 further discloses wherein the one of the upper and lower cover portions has a same dielectric composition as the dielectric layers of the ceramic body (described in [0044]-[0048], noting that a first ceramic slurry is used to the lower cover portion and further noting that the first ceramic slurry is also used to produce second sheets which are then used to form the capacitive element, thus the lower cover portion and the dielectric layers of the ceramic body have the same composition).

In regards to claim 27, Mizuno '635 further discloses wherein the first and second side margin portions and another of the upper and lower cover portions have a content of Magnesium (Mg) of 10 mols or more and 30 mols or less with respect to 100 mols of titanium (Ti) included therein (described in [0044], noting that atomic percent of MgO appears to be referring to molar percent of MgO; see also [0030] & [0031], noting that barium titanate, i.e. BaTiO3, may be a primary component).
 
Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morito et al (US 20170092424 and hereinafter Morito ‘424).
In regards to claim 17, Morito '424 discloses a multilayer ceramic capacitor comprising: a ceramic body (body including length SL x height MT + GT23 x width MW as seen in FIGs. 11 & 12) having first and second internal electrodes (141 & 142 - FIG. 11; [0044]) that are alternately stacked with dielectric layers therebetween (seen in FIG. 11 and described in [0041]), wherein the first and second internal electrodes are both exposed to opposing first and second surfaces of the ceramic body (seen in FIG. 11); upper and lower cover portions (portion of 110 defined by thickness GT1 within thickness MW and lower cover portion 24, respectively, as seen in FIG. 12; [0051] & [0104]) respectively disposed above and below the ceramic body in a stacking direction of the first and second internal electrodes (seen in FIGs. 11 & 12); and first and second side margin portions (portions of 110 defined by leftward and rightward thicknesses GW, respectively, within thicknesses GT1, MT & GT23, as seen in FIG. 12) respectively disposed on the opposing first and second surfaces of the ceramic body (seen in FIG. 12), wherein the upper cover portion has a different dielectric composition than the lower cover portion (described in [0114]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Morito ‘424 in view of Mizuno ‘635.
In regards to claim 20, Morito '424 further discloses wherein one of the upper and lower cover portions has a same dielectric composition as the first and second side margin portions (see FIG. 12 and [0105], [0108] & [0109], noting that the upper cover portion and side margin portions include dielectric layers formed from the first dielectric slurry). Morito '424 fails to explicitly disclose the one of the upper and lower cover portions having a higher content of Magnesium (Mg) than another of the upper and lower cover portions.
Mizuno '635 discloses the one of the upper and lower cover portions has a higher content of Magnesium (Mg) than another of the upper and lower cover portions (see FIGs. 7A & 7B and [0044]-[0048], noting that a second slurry, constituted by the first ceramic slurry and MgO, is used to produce fourth sheets which are then used to form layer CEa, i.e. the upper cover portion, and further noting that a first ceramic slurry is used to produce first sheets which are then used to form one height-direction margin of the capacitive element, i.e. the lower cover portion).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to construct the capacitor of Morito '424 such that the one of the upper and lower cover portions has a higher content of Magnesium (Mg) than another of the upper and lower cover portions, as taught by Mizuno '635, in order to lower the conductivity of external electrode layers where contacting the side margins and upper cover portion ([0051]).

In regards to claim 22, Modified Morito '424 further discloses wherein the first and second surfaces of the ceramic body are disposed opposite each other in a width direction (seen in Morito '424: FIG. 12), and the other of the upper and lower cover portions has a width, measured in the width direction, greater than a width of the ceramic body, measured in the width direction (seen in FIG. 12, noting width SW is greater than width MW).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20200312567 – FIG. 4 and [0076]
US20200161051 – FIG. 1B and [0246] & [0247]
US20200152382 – FIG. 12C and [0244]
US20190035554 – FIGs. 3 & 4 and [0045]
US20180261390 – FIGs. 3 & 4 and [0056]
US20170040111 – FIG. 4 and [0053]
US20080304204 – FIG. 7 and [0082]

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848          

/David M Sinclair/Primary Examiner, Art Unit 2848